Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement


The information disclosure statements filed October 29, 2019 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and an initial copied is attached herewith.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10, 468, 640. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims overlap as follows:
	Claim 1 of ‘640 embraces claim 1 by necessitating a method of forming a package, comprising: providing two laminate edge portions of the package, each of 
	Claim 2 of ‘640 embraces claim 2 by necessitating the welding is ultrasonic welding. 
  	  Claim 3 of ‘640 embraces claim 3 by necessitating the welding uses an application of heat and compression. 
  	  Claim 4 of ‘640 embraces claim 4 by necessitating the application of heat comprises using a heater head with notches in a surface thereof to accommodate electrodes of a battery cell. 
 	Claim 5 of ‘640 embraces claim 5 by necessitating enclosing a battery cell in 
the package prior to subjecting the laminate edge portions of the package to welding. 
 

 	Claim 7 of ‘640 embraces claim 7 by necessitating the respective first resin layers include cast polypropylene. 
   	 Claim 8 of ‘640 embraces claim 8 by necessitating the foil layer includes aluminum, the respective first resin layers include cast polypropylene, and the respective second resin layers include nylon or poly(ethylene terephthalate). 
	Claim 9 of ‘640 embraces claim 9 by necessitating a relationship in which 2t-2p+5 < t1 < 2t-5 in unit of micrometer is satisfied, and wherein p represents a thickness of each first resin layer prior to welding. 

Allowable Subject Matter
Claim 1 would be allowable once the Double Patenting rejection is overcome.  The prior art is silent to a method of forming a package comprising:
providing two laminate edge portions of the package, each of which includes a foil layer between first and second resin layers such that the respective first resin layers face each other and the respective second resin layers face away from each other and such that edges of the edge portions are in registration; and
welding together the respective first resin layers at a first position spaced apart from the edges while not welding the respective first resin layers at the edges such that, given a thickness of each laminate edge portion before being subjected to heat and compression is represented by t, a thickness of laminate portions at the first position is 1, and a thickness of laminate portions at the edges thereof is represented by t2, then, t1<2t< t2, wherein the edge portions include edges from which electrode terminals extend such that portions of the electrode terminals are exposed beyond the edges, and wherein the edge portions are between a sealing portion and exposed portions of positive and negative electrode terminals.
The prior art, such as over Kodama et al. U.S. Pub. 2005/0069764, teaches a cell providing: a cell element including a positive electrode (9) having a belt-shaped metal foil and reaction layers provided on two surfaces thereof, a negative electrode having a belt-shaped metal foil (par. 41) and reaction layers provided on two surfaces thereof, and an electrolyte (par. 55); a laminate film for packaging the cell element (par. 5), having a sealing portion and being composed of an exterior resin layer, an interior resin layer, and a metal layer provided between the exterior resin layer and the interior resin layer (par. 5) ; and electrode terminals (7, 8) electrically connected to the cell element and extending outside through the sealing portion. See Figure 1. However, the reference does not teach or suggest: welding together the respective first resin layers at a first position spaced apart from the edges while not welding the respective first resin layers at the edges such that, given a thickness of each laminate edge portion before being subjected to heat and compression is represented by t, a thickness of laminate portions at the first position is represented by t1, and a thickness of laminate portions at the edges thereof is represented by t2, then, t1<2t< t2. Therefore, the instant claims are patentably distinct from the prior art of record.
Claims 2-9 would be allowable once the Double Patent rejection is overcome based on their dependency on claim 1. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722